Citation Nr: 0207190	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-32 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.

2. Entitlement to an increased rating for bilateral pes 
planus with callosities, currently evaluated as 30 percent 
disabling. 

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).

 
REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1943 to October 
1947 and from January 1948 to June 1963. 

This appeal arises from a July 1996 rating action that denied 
a rating in excess of  30 percent for bilateral pes planus 
with callosities, and an October 1997 rating action that 
denied a T/R.

In March 1998, the veteran testified at a videoconference 
hearing conducted by the undersigned Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.  The veteran 
accepted the videoconference hearing in lieu of an in-person 
hearing.  

By decision of December 1998, the Board denied service 
connection for glaucoma, and remanded the issues of an 
increased rating for bilateral pes planus and a T/R to the RO 
for further development of the evidence and for due process 
development.  

This appeal also arises from an October 2001 rating action 
that denied service connection for glaucoma on the grounds 
that new and material evidence had not been submitted to 
reopen the claim. 



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent 
possible, been accomplished.

2. By decision of December 1998, the Board denied service 
connection for glaucoma.

3. The additional evidence submitted since the December 1998 
Board decision shows only current medical treatment for 
glaucoma.

4. The veteran's bilateral pes planus with callosities is 
manifested by intractable plantar keratosis, marked 
pronation, and extreme tenderness of the plantar surfaces 
of the feet, with some relief obtained from orthopedic 
shoes, and without marked inward displacement and severe 
spasm of the tendo achillis shown on recent VA 
examination, and is not more than severely disabling.

5. The veteran's sole service connected disability, bilateral 
pes planus with callosities, does not prevent him from 
securing or following substantially-gainful employment 
compatible with his education and occupational experience.

6. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due 
solely to bilateral pes planus with callosities have not 
been demonstrated, and the application of the regular 
schedular standards for a T/R is not impractical.


CONCLUSIONS OF LAW

1. The December 1998 Board decision denying service 
connection for glaucoma is final.  38 U.S.C.A. §§ 
5103A, 7104(b) (West 1991 and Supp. 2001); 38 C.F.R.  § 
20.1105 (2001).

2. The evidence received since the Board denied service 
connection for glaucoma is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (29 August 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a)); 38 C.F.R. §§ 3.156(a) (as in effect prior to 29 
August 2001).

3. Under the schedular criteria, the veteran's bilateral pes 
planus with callosities is not more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (29 August 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2001).

4. The veteran does not meet the requirements for a T/R.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 66 
Fed. Reg. 45,620-32 (29 August 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, Part 4, including 
§§ 4.1, 4.2, 4.10, 4.15, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence that was of record when the Board denied service 
connection for glaucoma in December 1998 included the service 
medical records for the first period of active service, a 
review of which discloses that, on entrance physical 
examination of September 1943, the veteran's eyes were 
normal, and his vision was 20/20.  The veteran was again 
comprehensively examined in December 1945, at which time his 
eyes were again normal and his vision was 20/20.  On 
separation examination of October 1947, the eyes were equal 
and reactive and vision was 20/20.

A review of the service medical records for the second period 
of active service discloses that, on entrance physical 
examination of January 1948, the veteran's eyes were normal, 
and vision was 17/20 bilaterally.  It was further noted that 
the veteran's vision could be corrected to 20/20.  On 
physical examination in February 1951, the veteran's vision 
was found to be 16/20 in both eyes, and correctable to 20/20. 

A sick call report dated in December 1956 noted that the 
veteran had been treated for a foreign body in his right eye.  
On physical examination of January 1957, his eyes, 
ophthalmoscopy, pupils, and ocular motility were all normal.  
Visual acuity was 30/20 in the right eye and 20/20 in the 
left eye.  The examiner noted that the veteran had defective 
vision, which was correctable with glasses and was not 
considered disabling.  On examination of the eyes in April 
1958, the veteran's uncorrected visual acuity was 20/100 in 
the right eye and 20/60 in the left eye.  Ophthalmoscopy and 
external examination of the eyes was negative.

On examination of the eyes in mid-September 1962, the veteran 
complained of eye irritation and seeing halos around lights.  
His visual acuity was 20/20 in each eye.  The eye examination 
was negative except for increased pressure by Schiotz' 
tonometer.  The examiner reported that there were indications 
that his tonometer was defective, but could not verify it at 
the time of examination.  The veteran was given anti-glaucoma 
medication and a follow-up eye examination was given at 
another military facility a few days later.  This examination 
found no abnormalities with the veteran's eyes.  The 
tonometer reading found intra-ocular tensions that were 
within normal limits and it was felt by the second examiner 
that the first tonometer findings had been in error.  The 
diagnosis was acute glaucoma that did not exist prior to the 
veteran's enlistment.

A separate ophthalmological consultation report dated the 
next day in September 1962 noted the veteran's complaints of 
pain in the right orbital region.  The examiner's opinion was 
requested as to whether the veteran had glaucoma or whether 
the previous tonometer readings were erroneous.  On 
examination, vision was 20/200 in the right eye and 20/60 in 
the left eye, and were both correctable to 20/20.  The 
impression was no detectable evidence to suggest a diagnosis 
of glaucoma.  The examiner opined that the veteran's right 
orbital symptoms suggested the possibility of a local lesion, 
but no exophthalmos.  The examiner requested that orbital and 
skull x-rays be performed and that a follow-up examination be 
scheduled.

On examination of December 1962, the eyes, ophthalmoscopy, 
pupils, and ocular motility were normal.  Vision was 20/200 
in the right eye and 20/60 in the left eye, and both were 
correctable to 20/20.  The examiner found that the veteran's 
visual defects were not disabling.

On separation examination of June 1963, the eyes, 
ophthalmoscopy, pupils, and ocular motility were normal.  
Vision was 20/50 in the right eye and 20/30 in the left eye, 
and both were correctable to 20/20.  The examiner opined that 
the veteran's defective vision was not considered disabling.

Post service in April 1967, a military outpatient record 
noted the veteran's complaint that his current eyeglass 
prescription had not improved his vision.  On examination, 
the veteran's vision for distance in his right eye was 
20/100, in the left eye it was 20/40, and together it was 
20/40.  With the use of spectacles, his distance vision 
changed to 20/30.  Near vision without spectacles was 20/40, 
but with spectacles this vision changed to 20/70 in the right 
eye, 20/40 in the left eye, and 20/40 in both eyes.  An 
ophthalmology consultation of May 1967 noted that the 
veteran's glasses had been adjusted with no change in 
prescription.

On physical examination in June 1967 for Reserve service 
purposes, the veteran claimed that his medical history 
included eye trouble.  On examination, the eyes, 
ophthalmoscopy, pupils, ocular motility, and lower 
extremities were normal.  Vision was 20/60 in the right eye 
and 20/30 in the left eye, and both were correctable to 
20/20.  The examiner opined that his defective vision was not 
considered disabling.

Military medical records of July 1968 noted the veteran's 
complaint of "matter" in his eyes each morning.  The 
assessment was conjunctivitis.  The veteran reported a 1-day 
history of eye irritation in July 1970; no clinical findings 
were reported.  In August 1971, the veteran complained of 
blurring of vision while reading.  Ophthalmological 
examination results were interpreted as within normal limits.

On military ophthalmological examination of April 1973, the 
veteran gave a 2-day history of a gritty, foreign body 
sensation and erythema of both eyes.  The impression was eye 
strain versus staph blepharoconjunctivitis.  On physical 
examination of October 1974, the pupils were equal and 
reactive to light and accommodation, and extraocular movement 
was intact.  Fundi testing showed that the arterial-venous 
ratio was narrowing.  On military ophthalmological 
examination of July 1976, the veteran complained of a 
sensation of a foreign body in his right eye, as well as 
having awakened that morning with his eye encrusted and with 
pain with eye movement.  He stated that his current work 
environment was around boilers and fans that blew highly 
acidic dust, and that he wore goggles at work.  The 
impressions were no foreign body seen; bilateral pingueculae.  
On ophthalmological examination in November 1976, the veteran 
complained of irritated eyes.  The impression was normal 
examination.

On VA examination of October 1977, the veteran stated that he 
had recently suffered from conjunctivitis, and had been told 
that he might have an early cataract.  On examination, the 
discs were distinct, and there was some arterial-venous 
nicking.  Vision in the right eye was 20/50 corrected to 
20/25, and in the left eye 20/40 corrected to 20/20.

On VA examination of the eyes in October 1979, uncorrected 
vision was 20/70 in the right eye and 20/30 in the left eye.

In December 1993, S. Riley, M.D., reported that the veteran 
had very severe glaucoma and another left eye disorder called 
a "bleb leak."  The doctor stated that the veteran's eye 
disorders required follow-up office visits once or twice a 
week.

In March 1994, Dr. Riley noted that the veteran had undergone 
surgery for glaucoma in September 1991.  He opined that the 
veteran's glaucoma was very severe, that surgery therefor had 
led to a bleb leak, and that the glaucoma was being treated 
with numerous prescribed medications.

Private outpatient records dated from July 1993 to March 1994 
noted treatment for and diagnoses including glaucoma.

VA treatment records show that in December 1995, the veteran 
was seen with a painful plantar keratosis.  He was 
recuperating from a bilateral knee replacement.  Subsequently 
that month, the veteran's diagnoses were noted to be status 
post bilateral total knee arthroplasty, glaucoma, 
hypertension, and diabetes mellitus.  He was considered 
unable to be employed.  During VA hospitalization in December 
1995, the veteran's medical history was positive for 
glaucoma.  On examination, the pupils were equal and reactive 
to light and accommodation.  VA outpatient examination of 
March 1996 noted that the veteran's pupils were equal and 
reactive to light and accommodation.  A scar was noted on the 
anterior superior aspect of the left eye.  Another VA 
treatment record that month shows the veteran was seen for 
prescription shoes and that keratosis of the right foot was 
debrided.

In his April 1996 application for a T/R, the veteran reported 
that he had been a Boiler Plant Operator from 1966 to March 
1977, and that he left this job because he had become too 
disabled to work due to hypertension and knee and foot 
problems.  He stated that he completed 1 year of high school 
education.

In September 1996, the veteran claimed service connection for 
glaucoma, contending that he had first been diagnosed with 
that disorder in 1962.

By rating action subsequently in September 1996, the RO 
denied service connection for glaucoma on the grounds that 
clinical findings of glaucoma in September 1962 were due to a 
mechanical error in the tonometer, and that current glaucoma 
was first diagnosed in 1994, many years after service.

On VA Form 9 dated in October 1996, the veteran argued that 
only one of his treating physicians determined that readings 
for glaucoma in 1962 were the result of a defective 
tonometer.  He asserted that other physicians at the time 
discussed the possibility that he had glaucoma.  The veteran 
claimed that he had been "treated through the years" for 
glaucoma.  He further argued that no findings of glaucoma had 
been noted on his VA medical records because he had only 
sought treatment of his service-connected foot disabilities 
at VA facilities.

On VA examination of August 1997, it was reported that the 
veteran was not aware that he had flat feet, and that the 
only foot problem he had was a plantar wart on the right foot 
that he developed in service and had not been able to get rid 
of.  On examination, posture was normal.  The veteran could 
stand, squat, supinate, pronate, and rise on his toes and 
heels.  The appearance was normal.  Function was normal.  The 
veteran could move all toes and ankles.  He had flattening of 
the longitudinal arches of the feet bilaterally.  He reported 
that his feet had not bothered him in service, and were the 
same as when he was in service.  Gait was normal.  The 
veteran did have a plantar wart in the center of the sole of 
the right foot over the third metatarsal head distally.  
There were no vascular changes.  X-rays of both feet showed 
evidence of pes planus.  Degenerative/enthesopathic changes 
were suggested at the right talonavicular joint as well as 
the navicular-cuneiform articulation along the dorsal aspect.  
Enthesopathic changes were demonstrated at the left posterior 
calcaneus, with plantar spurring as well.  Degenerative/
enthesopathic change was seen at the dorsal aspect of the 
left tarso-navicular and cuneiform articulation.  Minimal 
enthesopathic change was also suggested at the base of the 
left 5th metatarsal.  The diagnoses was bilateral 
asymptomatic pes planus, and plantar wart of the right foot.  
There was no incoordination, easy fatigability, or weakness 
noted in the movement of the toes or the ankles.  The 
examiner commented that no statement could be made in 
accordance with the DeLuca memorandum on this examination 
because it would be pure speculation.

On VA Form 9 which was received in November 1997, the veteran 
claimed that his current glaucoma originated in 1948 while 
serving aboardship in service.  He alleged that at that time 
a strong cleaning fluid had splashed into his eyes.  He 
stated that he was treated with wintergreen by mistake, and 
had had problems with his eyes ever since.  

A Supplemental Statement of the Case (SSOC) was issued in 
December 1997 wherein the RO again denied service connection 
for glaucoma.  It was determined that this disorder had not 
been incurred in service or within one year of separation 
therefrom.

At the March 1998 Board hearing, the veteran testified that 
he had problems with his feet, of which the right foot was 
worse.  He had a growth on the ball of the foot that would 
have to be cut off, and this reportedly occurred about once 
per month.  He currently wore orthopedic shoes that provided 
some relief; he reported that he still had pain, but not as 
much as he would with a regular flat shoe.  The foot would 
cramp and he had pain.  The veteran additionally reported 
that he was retired on a Civil Service disability in 1977 due 
to his feet and knees.  He reported that he had not applied 
for Social Security (SSA) disability benefits, and that he 
currently received SSA retirement benefits. 

The veteran additionally testified that he had experienced 
problems with his eyes since 1948.  He claimed that he had a 
chemical splashed into his eyes and was treated with 
wintergreen and "lubrication."  Afterwards, he alleged that 
he was unable to see properly, was told that he would need to 
wear glasses, and that from that time on he had to wear 
bifocals and was treated with eye drops.  He claimed that his 
current vision was so poor that he could not read a 
newspaper.  He asserted that in 1962 he started to see 
flashes of light.  He claimed that he had been told that he 
had glaucoma, and was sent to a civilian physician for 
treatment.  He testified that since 1963 his eyes had been 
treated by military physicians, but he had never been told 
the nature of his eye problems by those physicians.  He 
asserted that he was first diagnosed with glaucoma in 1991 by 
a civilian doctor.  He acknowledged that his civilian 
physician had never told him that his current glaucoma was 
the result of his military service. 

Evidence received subsequent to the December 1998 Board 
decision that denied service connection for glaucoma includes 
the following:

A March 1977 Attending Physician's Statement of Disability 
was received in December 2001.  A. J. Kane, LCDR, MC, USNR, 
M.D., stated that he examined the veteran for disability 
retirement purposes from his position as a boiler plant 
operator at the Naval Weapons Station, Yorktown, Virginia.  
Clinical findings on examination were unremarkable with 
respect to the eyes, and gait and posture were within normal 
limits.  The diagnoses were chronic degenerative joint 
disease in both knees, and pes planus and chronic callus 
formation.  The doctor opined that the veteran was unable to 
perform the duties of boiler plant operator, that he was 
totally disabled, that the disability was permanent, that no 
other work was available, and that he was qualified for 
disability retirement.  

April 1995 VA podiatric records show follow-up treatment of 
the veteran for severe intractable plantar keratosis, which 
was debrided, and prescription of shoes.  In May, a plantar 
callus of the right foot was debrided.  In July, plantar 
calluses of the right 4th and left 5th metatarsal were 
debrided.  In December 1996, shoes were prescribed for 
diabetic feet.  In June 1997, the veteran reported pain from 
an intractable plantar keratosis, which was debrided.

Private podiatric clinical records of T. Vogler, D.P.M., show 
that in August 1997 the veteran was seen for treatment for 
onychocryptosis of the right hallux.  Excision of mass from 
the nail groove was planned.  In March and May 1998, he was 
seen with complaints of a recurrent subcutaneous lesion on 
the right foot.  In May, he reported that it caused a great 
deal of pain, and returned even quicker than it had in the 
past after debridement.  It was noted that he also had non-
insulin-dependent diabetes mellitus.  On vascular 
examination, pulses were palpable, but somewhat decreased 
bilaterally.  He had dystrophic findings including dystrophic 
nails bilaterally.  Neurological examination showed decreased 
reflexes and vibratory sensation.  There was decreased 
sharp/dull sensation and aberrant sensations on Sims on 
monofilament sensory testing.  The plantar surface of the 
right foot showed a subcutaneous lesion on the 3rd metatarsal 
head which had callused and had a large central core to it; 
this and the large core were debrided.  The doctor expressed 
concern with the increased risk for ulceration under the 
lesion, given the veteran's neuropathy.  In June and July, 
the veteran had intractable right plantar keratoses debrided.  
In July, it was noted that he had accommodating insoles.  

In September 1998, Dr. Vogler saw the veteran with 
significant pain from an intractable plantar keratosis 
located subcutaneously on the 3rd metatarsal of the right 
foot.  It was debrided and there was a significant central 
core.  X-rays showed an interior break of the cyma line on 
the mid-tarsal joint with a zero-degree inclination of the 
calcaneus consistent with a pes planus-type foot.  There was 
a moderate 1st metatarsal elovatus deformity and also a 
saddle deformity of the naviculocuneiform joint medially, 
with significant degeneration in this joint space.  The 
assessments were plantar flexed 3rd metatarsal with 
compensation for forefoot varus deformity secondary to 1st  
metatarsal elovatus deformity secondary to pes planovalgus 
deformity; and intractable plantar keratosis secondary to the 
above deformities. October 1998 VA podiatric records noted 
that the veteran had problems with ingrown toenails.  The 
veteran was subsequently seen by Dr. Vogler in October, 
November, and December 1998 and in January 1999 for 
debridement of the right foot lesion.  

In a statement of January 1999, A. Brown, M.D., stated that 
the veteran had records dating to July 1990 which 
demonstrated treatment for glaucoma.  The glaucoma was noted 
to be already advanced when he was first seen.  The veteran 
also had mild background diabetic retinopathy.  

VA ophthalmological clinical records developed from June 1999 
to August 2001 show treatment and evaluation of the veteran 
for glaucoma.  In June 1999, he variously reported a history 
of glaucoma since 1961 and since the 1960s. 

On VA examination of May 2000 by QTC Medical Services, the 
veteran complained of bilateral foot pain which was worse on 
the right.  He gave a history of the gradual onset of foot 
pain since military service in 1948.  Post service, he worked 
in a boiler factory, but reported being unable to work after 
1977 when he had total bilateral knee arthroplasties in 
addition to his foot problems.  His foot problems reportedly 
made it difficult for him to perform any kind of work that 
required prolonged standing.  He used a cane and he wore 
bilateral orthopedic shoes with soft inserts, but these 
reportedly produced minimal improvement in his condition.  A 
review of systems indicated bilateral total knee 
arthroplasties approximately 5 years ago.  On current 
examination, the veteran was overweight and tall, with poor 
stature; he walked with a decided limp and a cane.  He was 
stooped-over in a slightly bent-knee posture.  Examination of 
the feet showed marked pronated and relaxed flat feet with a 
callosity on the right over the 3rd  metatarsal head which 
was quite painful.  There was also an interdigital callosity 
between the 1st and 2nd toes with some hallux valgus formation 
bilaterally.  The Achilles tendons were minimally tight, and 
the veteran could not dorsiflex actively or passively above 
90 degrees, with further plantar flexion to approximately          
45 degrees.  There was no medial or lateral malalignment in 
the Achilles tendons. X-rays revealed evidence of 
osteoarthritis at the base of the 1st metatarsal joint 
bilaterally.  The impression was pes planus with callosities, 
essentially unchanged from the previous diagnosis.  The 
veteran's feet evidenced marked pronation.  There was extreme 
tenderness of the plantar surfaces, particularly under the          
3rd metatarsal head on the right where the head was dropped.  
There was no marked inward displacement or severe spasm of 
the Achilles tendon with manipulation; there was Achilles 
tendon tightening with limited dorsiflexion.  The veteran's 
pes planus was noted to be improved to a minimal degree with 
orthopedic shoes.  When requested to best characterize the 
veteran's pes planus disability as mild, moderate, severe, or 
pronounced, the examiner opined that it was severe.  

June 2000 VA outpatient treatment records show that the 
veteran reported a plantar wart on the bottom of the foot 
that needed to be removed.  He reported that his feet would 
swell during the day, and the swelling would go down at 
night.

In July 2000, the veteran requested that his claim for 
service connection for impaired vision be reopened.  He 
stated that he was being treated at a VA medical facility.

October 2000 VA outpatient treatment records show that the 
veteran reported problems with his shoes.  On examination, 
pulses and sensation were equal bilaterally.  There were 
plantar warts on the right mid-ball of the foot.

December 2000 private treatment records of T. Gibble, M.D., 
noted that the veteran reported that Dr. Vogler was removing 
a callous/wart from his foot on a monthly basis.  On 
examination by Dr. Gibble in March 2001, there was a scaly 
patch on the inner left foot.  

In June 2001, the RO notified the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), enacted 
in November 2000, and its application to his appeal.  This 
new law, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001), redefined the obligation of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).   

August 2001 VA outpatient treatment records noted that the 
veteran had a recent right heel spur.  

By rating action of October 2001, the RO denied service 
connection for glaucoma on the grounds that new and material 
evidence had not been submitted to reopen the claim. 

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for an increased rating for bilateral pes planus 
with callosities and for a T/R.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him as to those issues.    

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for glaucoma, the amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) in the VCAA only 
apply to claims to reopen a finally-decided claim received on 
and after 29 August 2001.  As the present appeal was 
initiated prior to that date, it must be considered under the 
provisions of 38 C.F.R. § 3.156(a) in effect prior to 29 
August 2001.

With respect to the 3 issues on appeal, the Board finds that 
the VA's duties with respect to the VCAA have been fulfilled.  
Appellate review discloses there has been proper notice to 
the veteran and his representative as to information needed, 
examinations have been provided, and rating actions, SOCs, 
and SSOCs have been issued.  There is no indication that 
additional information or evidence exists that would lead to 
a different outcome in these claims.  All pertinent notice 
has been provided in the documents sent to the veteran.  See 
also 66 Fed. Reg. 45,620-32   (29 August 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied, as all appropriate notice and development has 
otherwise been accomplished.  The appellant, through letters, 
SOCs, and SSOCs, has been notified as to evidence and 
information necessary to substantiate the claims.  There is 
no evidence that there are additional records that could be 
obtained, or that any claim would be substantiated by the 
administration of another examination.  Thus, the Board finds 
that additional examination of the veteran to obtain a 
medical opinion regarding the etiology of his glaucoma, as 
requested by his representative in April 2002, is not 
necessary, in light of the Board's finding, below, that new 
and material evidence has not been submitted to reopen the 
claim for service connection. 

A.  New and Material Evidence to Reopen a Claim for                                     
Service Connection for Glaucoma

With respect to previously-disallowed claims, the VCAA 
provides that nothing in 38 U.S.C.A. § 5103A shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).  The Board notes that the recent change to the 
law in the VCAA has not changed the requirement that a 
previously-denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it must be 
initially determined in this case whether new and material 
evidence has been submitted to reopen the claim for service 
connection for glaucoma.  If it is determined that such 
evidence has been presented, the claim shall be reopened, and 
any required development must then be undertaken.  Elkins v. 
West, 12 Vet. App. 209 (1999).

Under the applicable criteria, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.       
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to 29 August 2001).  

Current case law from the U.S. Court of Appeals for Veterans 
Claims (Court) requires the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence: 1st, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); 2nd, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring that the duty to assist has been fulfilled.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
 
In denying service connection for glaucoma in December 1998, 
the Board found that contemporaneous medical opinion 
established that findings of intra-ocular pressure suggestive 
of acute glaucoma in service in 1962 were the result of 
mechanical failure in a tonometer, that glaucoma was 
definitively medically ruled-out subsequently in service, 
that glaucoma was first definitively and reliably diagnosed 
many years following separation from service, and that no 
objective medical evidence linked the current glaucoma to 
service.  In this case, the additional evidence submitted 
since the final December 1998 Board decision includes medical 
records showing current treatment for glaucoma.  

On that additional evidence showing only current treatment 
for glaucoma, the Board finds that such evidence is not new 
and material, and the claim for service connection is not 
reopened.  When considered together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted and associated with the record since 
December 1998 is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  That evidence only continues to show current 
treatment for glaucoma, and as such is not new and material.  

While the June 1999 VA treatment records recorded a history 
of a diagnosis of glaucoma since the 1960's, this was merely 
the history as reported by the veteran; it does not 
constitute a medical nexus linking the veteran's current 
glaucoma with service, and, as such, this reported history is 
merely cumulative.  The new evidence submitted includes no 
competent medical connection between any diagnosis of 
glaucoma and the history of inservice onset reported by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere 
transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence); Cf. Gahman 
v. West, 13 Vet. App. 148 (1999) (presumption of soundness 
not rebutted when Medical Board statements only cite 
veteran's reported history not supported by clinical 
records).  As such, the reported history is not competent 
medical evidence, and does not constitute material evidence 
to reopen the veteran's claim.

The Board notes that the veteran's current contentions 
essentially reiterate his previous contentions with respect 
to the claimed disability, and as such are not new.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that the 
veteran contends that he has a disability that was incurred 
in service, such statements, being in effect lay speculation 
on medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose a 
medical disorder in service is not competent evidence for 
such purpose, and thus not material); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

As the veteran has not submitted new and material evidence to 
reopen the previously-denied claim for service connection for 
glaucoma, the appeal is denied.

B.  An Increased Rating for Bilateral Pes Planus

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.    38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. 

When there is a question as to which of 2 evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.        38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In this case, the veteran is currently assigned a 30 percent 
rating for bilateral pes planus with callosities under 
Diagnostic Code (DC) 5276 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  A 30 percent rating is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating requires 
pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001). 

After a review of all the evidence, the Board finds that the 
veteran's bilateral pes planus is not more than 30 percent 
disabling under the applicable criteria.  Private and VA 
treatment records show that the veteran has prescription 
shoes and has been treated for debridement of intractable 
plantar keratosis.  On VA examination of August 1997, the 
veteran's bilateral pes planus was diagnosed to be 
asymptomatic. The veteran testified at the March 1998 Board 
hearing that orthopedic shoes provided some relief.  While 
the examiner indicated that the veteran had marked pronation 
and extreme tenderness of the plantar surfaces of the feet on 
VA examination of May 2000, he specifically found no marked 
inward displacement and no severe spasm of the tendo 
achillis, although there was Achilles tendon tightening with 
limited dorsiflexion.  Further, after a thorough review of 
the veteran's medical and employment history, the numerous 
records in the claims file, and comprehensive current 
examination of the veteran, the examiner specifically 
characterized the veteran's pes planus as no more than 
severe, and noted that it was somewhat improved with 
orthopedic shoes.  The Board notes that a 50 percent rating 
under DC 5276 specifically requires the objective 
demonstration of pronounced bilateral pes planus with marked 
inward displacement and severe spasm of the tendo achillis 
which is not improved by orthopedic shoes or appliances - 
findings that are absent in this case.  Under the 
circumstances, the Board concludes that the veteran's 
bilateral pes planus is properly rated as 30 percent 
disabling under DC 5276.   

Neither does the record show that the veteran's bilateral pes 
planus causes him additional functional limitation due to 
pain, weakened movement, excess fatigability, or 
incoordination that would warrant a higher rating with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  In 
this regard, the Board notes that his foot function was 
normal on VA examination of August 1997, and asymptomatic pes 
planus was diagnosed.  The examiner specifically noted that 
there was no incoordination, easy fatigability, or weakness 
in the movement of the veteran's toes or ankles, and that he 
could make no statement with respect to DeLuca 
considerations, as such would be pure speculation.  While the 
veteran walked with a limp and used a cane on VA examination 
of May 2000, and he complained of difficulty performing work 
or engaging in activity that required prolonged standing, the 
Board notes that he was overweight, with a poor stature, 
stooped-over in a slightly bent-knee posture, as well as his 
medical history of bilateral total knee arthroplasties and 
osteoarthritis of the 1st metatarsal joints bilaterally; he 
is not service connected for those disorders, and thus no 
symptomatology associated therewith may be considered in 
evaluating his service-connected bilateral pes planus.

On that record, the Board finds that the preponderance of the 
evidence is against the claim for a rating is excess of 30 
percent for bilateral pes planus, and the appeal is denied.

C.  A T/R

Under the applicable criteria, total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, provided that permanent total disability shall be 
taken to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.             
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than total, a T/R may be assigned 
if a disabled person is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a).  A T/R may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only 1 
such disability, it shall be ratable at 60 percent or more, 
and that, if there are 2 or more disabilities, there shall be 
at least 1 disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

In this case, the veteran's sole service connected disability 
is bilateral pes planus with callosities, rated 30 percent 
disabling.  The Board thus finds that he does not meet the 
regulatory schedular criteria of 38 C.F.R. § 4.16(a) for a 
T/R.  In this regard, the Board has denied a rating in excess 
of 30 percent for bilateral pes planus for the reasons and 
bases set forth in the Analysis portion of this decision with 
respect to that issue, above.

Additionally, the record does not show that the veteran's 
sole service-connected disability, standing alone, and 
without regard to advancing age or his numerous significant 
non-service-connected disabilities, precludes him from 
engaging in any substantially gainful employment.  While Dr. 
Kane found the veteran unable to perform his duties as a 
boiler plant operator in March 1977 and qualified for 
disability retirement, this was due to a combination of 
significant non-service-connected chronic degenerative joint 
disease in both knees, as well as his service-connected pes 
planus.  A December 1995 VA treatment record noted that the 
veteran was considered unable to be employed due to a status 
post bilateral total knee arthroplasty, glaucoma, 
hypertension, and diabetes mellitus - all non-service-
connected disabilities which may not be considered in 
determining entitlement to a T/R.  The Board notes that the 
veteran's service-connected pes planus was not even 
considered a factor in reaching the 1995 determination that 
he could not be employed.  On subsequent VA examination in 
August 1997, the veteran's foot function was noted to be 
normal, and his bilateral pes planus was diagnosed to be 
asymptomatic.  At the March 1998 Board hearing, the veteran 
testified that his vision was so poor that he could not read 
a newspaper, but this was not due to a service-connected 
disability.  He also testified that orthopedic shoes provided 
some relief of his pes planus.  May 1998 private podiatric 
records noted lower extremity neuropathy associated with non-
insulin-dependent diabetes mellitus - another non-service-
connected disability.  In January 1999, Dr. Brown noted that 
the veteran had diabetic retinopathy - yet another non-
service-connected disorder.  Although a VA physician in May 
2000 opined that the veteran's pes planus was severe, it was 
specifically not considered to be pronounced, and prescribed 
orthopedic shoes did provide some relief.  The Board also 
notes that the veteran is not service-connected for the 
osteoarthritis of the 1st metatarsal joints bilaterally found 
on VA examination of May 2000. 

In sum, the evidence of record shows that several significant 
non-service-connected disabilities figure prominently and 
combine with his sole service-connected disability in 
impairing the veteran industrially; it does not show that he 
is unemployable solely as a result of his single service-
connected disability, bilateral pes planus.  As the record 
shows that the veteran is not precluded from performing all 
forms of substantially gainful employment solely due to his 
service-connected disability, the Board concludes that there 
is a fair preponderance of the negative evidence against the 
claim for a T/R, and the appeal is denied.

38 C.F.R. § 4.16(b) provides that rating boards should submit 
to the Director of the Compensation & Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Board notes that the SSOCs issued 
in September 1996, June 2000, and October 2001 indicate that 
the RO considered and denied such referral, inasmuch as the 
record showed no exceptional factors or circumstances 
associated with the veteran's sole service-connected 
disability, bilateral pes planus.  The Board concurs that the 
record contains no evidence of an exceptional or unusual 
disability picture due to the pes planus that would render 
impractical the application of the regular schedular 
standards such as to warrant referral of the T/R issue for 
extraschedular consideration under the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  Specifically, the 
record reflects no marked interference with the veteran's 
employment or frequent periods of hospitalization solely as a 
result of the pes planus. 


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for glaucoma, the appeal is 
denied.  An increased rating for bilateral pes planus with 
callosities is denied.  A T/R is denied.



		
	THOMAS A. PLUTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

